Citation Nr: 1200098	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  04-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her sister


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007 the Veteran and her sister testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This appeal was previously before the Board in February 2008.  At that time the Board reopened the claim for service connection for a seizure disorder, and remanded the claim for additional development.  In August 2009 the Board again remanded the claim to obtain additional records and to provide the Veteran with a VA examination and medical opinion regarding her claim for service connection for schizophrenia.

In a September 2011 rating decision, the Appeals Management Center (AMC) awarded service connection for schizophrenia, paranoid type and assigned an initial 50 percent evaluation.  Therefore, as that claim has been granted, it is no longer on appeal before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While it appears that the AMC/RO completed the actions requested in the Board's August 2009 remand, the Board notes that, based on a review of the Veteran's file, it appears that there are multiple documents missing with respect to the remaining claim on appeal.

Upon review of the claims file, the Board notes that the only documents contained in the record prior to the Board's August 2009 remand are the transcript of the December 2007 video conference hearing and a letter dated in March 2006 notifying the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of computerized appeal records reveal that the claims folder previously consisted of two volumes; however, the claims forwarded to the Board in October 2011 consists of only one volume now, and the appeal records identify only one volume now.  In addition, the computerized appeal records indicate that a decision notice letter was apparently issued in March 2003, a notice of disagreement (NOD) was received in May 2003, a statement of the case (SOC) was issued in July 2004, a substantive appeal was received in September 2004, the claim was certified to the Board in July 2007, and the Board previously issued a decision and remand in February 2008.  None of these documents is currently contained in the claims file.

In addition, the Board's August 2009 remand reflects that the Veteran's claim for service connection for a seizure disorder had previously been denied, but the Board reopened the claim in February 2008.  The claims folder does not contain any record of the original claim.  

Because the record is clearly incomplete at this time, the Board finds an attempt to provide the missing records, or to rebuild the missing data, is necessary before any appellate review can be conducted.

In addition, current VA treatment records dating since July 2011 for the Veteran's claimed seizure disorder should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate with the claims file all records dating prior to August 2009, including, but not limited to:  a March 2003 VCAA letter, a March 2003 rating decision, a May 2003 NOD, a July 2004 SOC, a September 2004 substantive appeal, the July 2007 certification to the Board, the February 2008 Board decision and remand, all records pertaining to the original denial of service connection for a seizure disorder prior to the Board's decision to reopen that claim in February 2008, and any correspondence from the Veteran or her representative.  All attempts to obtain the records should be documented in the claims file.  If any of these records is not available, then an attempt to reconstruct the documents should be made.

2.  With respect to the current claim for service connection for a seizure disorder, the RO/AMC should contact the Veteran and obtain the names and addresses of all medical care providers who treated her for a seizure disorder.  After the Veteran has signed any appropriate releases, those records should be requested.  All attempts to procure records should be documented in the file.  Additionally, relevant VA treatment records from the Durham VA medical center dated from July 2011 to the present should be obtained.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and her representative notified of such.

3.  Thereafter, the RO/AMC should ensure that no other notification or development action, in addition to that directed above, is required with respect to the claim.  If further action is required, the RO/AMC should undertake it before further adjudication of the claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  The SSOC must contain notice of all relevant action taken on the claim for benefits since the most recent SSOC (dated in September 2011).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Veteran need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



